Citation Nr: 1750256	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for pseudofolliculitis barbae (PFB) with consequent scarring.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left talus (ankle) with degenerative changes.

3.  Entitlement to a compensable rating for residuals of a spiral fracture of the right fourth finger. 


REPRESENTATION


Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from March 1980 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2017, and a transcript of the hearing is of record. 

This matter was remanded by the Board in July 2013, March 2016, and April 2017 for additional development.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's PFB does not result in visible or palpable tissue loss, gross distortion, or asymmetry of features, and had only four characteristics of disfigurement.  

2.  For the period on appeal, the Veteran's limitation in his range of motion in his left ankle is moderate.

3.  The Veteran had pain in his right ring finger but never had ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 7800 (2008).  

2.  The criteria for a left ankle disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2017).

3.  The criteria for a compensable rating for a right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5227 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters sent in October 2007 and July 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs), and VA medical treatment records have been obtained.  The Board remanded the case in March 2016 to obtain additional VA treatment records.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes the Veteran's VA treatment records were added to the file; however, VA noted in an April 2016 letter that the Veteran's VA treatment records from October 2009 to January 2010 were not available.  In September 2016, the Veteran's representative submitted a brief and acknowledged receipt of the April 2016 letter and did not make any arguments regarding the VA treatment records from October 2009 to January 2010.  Thus, all relevant, identified, and available evidence has been obtained.    

The Board notes the Veteran received VA examinations for his disabilities in April 2008 and June 2008.  With the exception of the April 2008 VA examination for the Veteran's PFB, the Board concludes these prior examinations were adequate as they each considered the Veteran's complete medical history and his lay statements.  The examiners provided the necessary information for the Board to render an informed decision in the case.  The Board finds the June 2008 PFB VA examination adequate as the examiner considered the characteristics of disfigurement; they were not considered in the April 2008 VA examination.  The Board remanded the case in July 2013 for new VA examinations, and the Board finds the August 2013 VA examinations adequate.  

II.  Increased Ratings 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record

A.  PFB 

The Veteran's PFB is currently rated under Diagnostic Code 7800.  The Board notes the rating criteria under this Diagnostic Code was amended during the course of appeal and effective for all claims filed after October 23, 2008.  See 73 Fed. Reg. 54, 708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017)).  The Veteran's claim for increase was filed prior to October 23, 2008 and neither the Veteran nor his representative has requested the claim be considered under the revised criteria.  Accordingly, the Board will consider the Diagnostic Code as written when the Veteran filed his claim.  

Prior to October 23, 2008, under Diagnostic Code 7800, a 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with 4 or 5 characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  A 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with 6 or more characteristics of disfigurement.  Id. 

According to Note (1) of this Diagnostic Code the eight characteristics of disfigurement are:  (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6cm) wide at its widest part; (3) surface contour of scar elevated or depressed on palpitation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding 6 square inches (39 sq cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq cm); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq cm).  Id.  Note (3) of this Diagnostic Code requires the adjudicator to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

The Veteran's representative has also argued that the Veteran's rating should be increased under Diagnostic Code 7806-7813, Dermatitis or Eczema.  Under this Diagnostic Code a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

The Veteran received a VA examination in April 2008.  The Veteran noted that after he shaved he would get sensitive, painful bumps on his face.  The Veteran stated he had to shave every day for his job, and he had to apply topical hydrocortisone and triamcinolone cream each day.  The VA examiner noted the Veteran had multiple raised papules from his ingrown hair scarring.  The papules were nontender and nonulcerated.

The Veteran's next VA examination was in June 2008.  The examiner noted 6 percent of his body's surface area was affected, including his cheeks, chin, and anterior neck.  The VA examiner also noted the Veteran continued to use a topical cream.  The Veteran had no visible palpable tissue loss, no gross distortion, and no asymmetry.  The Veteran had ice pick scarring and a 1.5cm by 1cm nodule on the right side of lower lip.  The Veteran's scarred area was elevated and depressed.  His skin was irregular, hyperpigmented, and had no underlying soft tissue. 

The Veteran's most recent VA examination was in August 2013.  The VA examiner noted the Veteran had 4 painful scars.  The VA examiner reported that the Veteran's follicular papules were too numerous to count.  The Veteran had a scar that was 15cm long and 10 cm wide.  The Veteran had hyperpigmentation and abnormal texture in an area that was 150cm2.  The Veteran had no tissue loss, gross distortion, or asymmetry. 

The Veteran discussed his PFB at his June 2017 Board hearing.  The Veteran stated his PFB was not painful every day, but when he had flareups he experienced puss, oozing, and bleeding.  The Veteran explained his flareups occurred once a month and noted that he continued to use his prescription cream twice a day. 

The Board finds the evidence from the April 2008 VA examination and June 2008 examination do not warrant an increase in excess of 50 percent.  The Board acknowledges the April 2008 VA examiner failed to provide an adequate examination into the Veteran's disability as the examiner did not fully discuss the characteristics of disfigurement as noted in Diagnostic Code 7800.  Nevertheless, the Veteran's next VA examination was only two months later, and that examiner provided an adequate examination and discussion of disfigurement.  The June 2008 examiner noted there was no visible palpable tissue loss, gross distortion, or asymmetry.  Further, the June 2008 examiner only noted 4 characteristics of disfigurement:  hyperpigmentation, elevated and depressed scarred area, missing underlying soft tissue, and irregular skin.  Accordingly, because there is no medical evidence of tissue loss, gross distortion, or asymmetry and only 4 characteristics of disfigurement, a disability rating in excess of 50 percent is not warranted.

Further, the Board considers the medical evidence from the Veteran's most recent VA examination in August 2013.  The Board finds at this examination the Veteran still only had 4 characteristics of disfigurement:  a scar at least 13cm in length, a scar at least 0.6cm in width, hyperpigmentation in area exceeding 39cm2, abnormal texture in area exceeding 39cm2.  Moreover, the VA examiner noted the Veteran did not have tissue loss, gross distortion, or asymmetry.  While the Board also considers the Veteran's lay statements, the Veteran's lay statements do not provide evidence of any additional characteristics of disfigurement.  Likewise, the Veteran's lay statements do not provide evidence of tissue loss, distortion, or asymmetry.  Therefore, the Veteran's disability is best captured by the 50 percent rating. 

The Board also acknowledges the Veteran's contention that an increase is warranted under Diagnostic Code 7806.  However, the preponderance of the medical evidence is against an increase under this Diagnostic Code as well.  First, the medical evidence of record does not show that 40 percent of the Veteran's entire body or that 40 percent of the exposed area is affected.  The Board notes that a March 2008 VA treatment record documented that the Veteran had hyperpigmented excoriated papules on his chest, back, and arms.  In addition, in May 2016, the Veteran stated he had scars on his face, back, and other parts of his body.  However, there is no further mention of the Veteran's treatment for his PFB beyond his face and neck area.  Moreover, in June 2008, the VA examiner noted the Veteran's PFB covered only 6 percent of his body surface area.  While the Board acknowledges the Veteran's August 2013 VA examination indicated a larger surface area was affected than in June 2008, there is still no medical evidence in the record to suggest the affected area affected is more than 40 percent.  Similarly, at the Board hearing in June 2017, the Veteran did not discuss having papules on other parts of his body. 

Furthermore, though the Board acknowledges the Veteran uses a topical cream every day for his PFB, the daily use of the topical cream does not warrant an increase under Diagnostic Code 7806.  In Johnson v. Shulkin, the United States Court of Appeals for the Federal Circuit differentiated between systemic therapy and topical therapy.  Johnson v. Shulkin, 862 F.3d 1351 (2017).  The Court concluded that systemic therapy meant 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'  Id. at 1355.  Here, the Veteran's use of daily cream is topical therapy not systemic therapy.  

The types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs," but are instead available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  Though the cream is applied daily, it does not impact his entire body.  It does not meet the requirement for systemic therapy.  The drugs mentioned in Diagnostic Code 7806 act on the body and its processes themselves, while topical antifungal cream is used on the surface of the skin for fungus and does not internally treat the body as a whole. Despite the fact that the list of systemic therapies included in Diagnostic Code 7806 is not exhaustive, topical antifungal cream is not in the same league of drug as those contemplated by the Code.

Consequently, an rating in excess of 50 percent under Diagnostic Code 7806 is not warranted. 

B.  Left Ankle Disability

The Veteran's left ankle disability is rated under Diagnostic Code 5271, ankle limited motion.  Under this Diagnostic Code a 10 percent rated is warranted with moderate limitation of motion and a 20 percent rating is warranted with marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017). 

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Veteran received a VA examination in April 2008.  The VA examiner noted the Veteran experienced intermittent pain in his left ankle when he ran or played basketball.  The Veteran experienced no functional loss in his daily activities as a result of his disability.  Additionally, the examiner noted there was no loss in range of motion due to pain, fatigue, weakness, or incoordination after repetitive use.  The Veteran's left ankle disability had no impact on his employment. 

At the Veteran's August 2013 VA examination, the examiner again noted the Veteran had flareups and his left ankle ached when he played basketball. The Veteran's plantar flexion was 40 degrees and his dorsiflexion was 10 degrees.  There was no pain on motion after repetitive movement though the examiner did note the Veteran had less movement than normal after repetitive use.  The Veteran's muscle strength was normal, and he did not have ankylosis.  The VA examiner also opined there was still no impact on the Veteran's ability to work.

At the June 2017 Board hearing, the Veteran stated his ankle gave out on him about twice a month.  The Veteran's ankle would lock up; however, the Veteran had not fallen because he would catch himself before he fell.  The Veteran had some problems with his ankle locking when he would get out of bed in the morning, but he did not use any assistive devices.  The Veteran stated he only experienced pain when his ankle locked up. 

Based on the evidence of record, the Board finds an increase under Diagnostic Code 5271 is not warranted.  The Board considers the medical evidence and lay evidence of record and finds the preponderance of the evidence does not show the Veteran suffers from marked limitation of motion.  The Veteran repeatedly stated his ankle only hurts during flareups, and at his June 2017 Board hearing, the Veteran stated he only has flare ups about twice a month.  The evidence of record shows that the Veteran's disability does not interfere with his employment, and the Veteran does not use any assistive devices.  Thus, the Board finds the Veteran's left ankle disability is best captured by the 10 percent rating for moderate limitation of motion and is not more accurately described as marked.  

It is clear from the Veteran's competent, credible description of his symptoms and the medical evidence of record that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record does not support a finding that the Veteran has functional loss in his left ankle due to his disability such that a 20 percent rating for marked limitation of motion under Diagnostic Code 5271 is more closely approximated.  His VA examinations and lay statements note that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal.  The Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left ankle disability.  The Board has also considered his reports of problem that his left ankle sometimes locks up and gives out.  However, even when considering these factors, the criteria for a 20 percent rating under Diagnostic Code 5271 is not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left ankle disability does not equate to more than the disability picture contemplated by the 10 percent rating.  38 C.F.R. § 4.71a (2017).

The Board will also consider application of Diagnostic Code 5270, ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).   Under this Diagnostic Code a 20 percent rating is warranted when the plantar flexion is less than 30 degrees.  Id.  A 30 percent rating is warranted when the plantar flexion is between 30 degrees and 40 degrees, or dorsiflexion is between 0 degrees and 10 degrees.  Id.  A 40 percent rating is warranted when plantar flexion is more than 40 degrees or dorsiflexion is more than 10 degrees with abduction, adduction, inversion, or eversion deformity.  Id.  Standard range of motion of an ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II.  

As described by both the medical and lay evidence, the Veteran retains mobility in his left ankle; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore use of Diagnostic Code 5270 is not warranted.  

C.  Right Fourth (Ring) Finger Disability 

The Veteran's right ring finger disability is rated under Diagnostic Code 5227.  Under Diagnostic Code 5227 ring finger ankylosis is rated as noncompensable.  The provisions of 38 C.F.R. § 4.59 do not apply when the applicable Diagnostic Code does not provide a compensable rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  

However, the Board must also consider whether an evaluation as amputation is warranted and whether and additional evaluation is warranted for resulting limitation of motions of other digits or interference with overall function of hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note (2017). 

The Board considers the Veteran's complaints in his VA treatment records for numbness in his right hand.  The Veteran's first VA examination for his right ring finger was in April 2008.  The Veteran stated he suffered from intermittent pain in his right ring finger; however there was no effect on his daily activities.  The Veteran would simply use his left hand when his right hand was bothering him.  The VA examiner noted there was no swelling, tenderness, or redness and his range of motion was normal.  There was no loss in his range of motion after repetition.  However, the Veteran did wear a brace at night.  

The Veteran's VA treatment records from 2008 to 2009 continue to document his complaints of numbness and tingling in his fingers on both hands.  The Veteran also continued to wear his splints at home.  In June 2008, the Veteran received a VA examination and the examiner found there was no evidence of carpal tunnel syndrome.  The examiner also noted the Veteran's complaints of tingling and numbness but found it was an "unusual distribution for problems from specific nerves."  

The Veteran's most recent VA examination was in August 2013.  The examiner noted the Veteran did not experience flareups or problems with range of motion after repetitive movement.  Further, the Veteran did not have any functional loss, ankylosis, or tenderness.  The VA examiner rated the Veteran's hand grip as normal.  The examiner also noted the Veteran did not use any assistive devices. 

At the June 2017 Board hearing, the Veteran described the pain in his right finger as a feeling that something was poking his finger.  The Veteran stated he felt the pain up through his wrist.  He felt the pain in his finger about twice a week, and the pain caused him to drop items.  The Veteran did not use a brace.  The Veteran also stated there was no precipitating event that caused his finger to hurt; the pain would happen at any time.

The Board considers the lay evidence and medical evidence of record and concludes a compensable rating is not warranted.  In considering all the evidence, the Board notes there is nothing to suggest the pain in the Veteran's right ring figure contributes to a limitation of motion in the Veteran's other digits.  The Board acknowledges the Veteran's statement that he has dropped items on occasion because of his finger.  However, the Board finds this occasionally dropping of items does not amount to an interference with the overall function of his hand, such that the Board should consider an evaluation under the amputation diagnostic code.  Further, as noted in the previous VA examinations, the Veteran's disability does not interfere with his occupation, and the Veteran reported at the Board hearing that he does not use assistive devices.  Additionally, the August 2013 VA examiner noted the Veteran does not have ankylosis.  Therefore, the Board finds the preponderance of evidence shows the Veteran's right ring finger disability is best captured by a noncompensable rating. 

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that the Veteran's disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

From October 15, 2007, a PFB disability rating in excess of 50 percent is denied. 

A disability rating in excess of 10 percent for a left ankle disability is denied. 

A compensable rating for a right ring finger disability is denied. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


